Citation Nr: 1726638	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-28 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1970 to May 1970, and active duty fromJuly 2005 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran requested a Travel Board hearing before a member of the Board on his September 2012 VA Form 9.  In compliance with his request, the RO scheduled the Veteran for a Travel Board hearing in May 2017.  In April 2017, two weeks prior to the scheduled hearing, the Veteran informed the RO that he is now located in a different state, and requested that his hearing be postponed and rescheduled in his current state of residency. 
	
It is noted that any request for a change in hearing date may be made at any time up to two weeks prior to the scheduled date of the hearing if good cause is shown.  38 C.F.R. § 20.704 (c).  Therefore, in order to ensure full compliance with due process requirements, a remand is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing in proper docket order before a Veterans Law Judge.  He should be afforded appropriate notice of the time, date, and location of this hearing

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




